Citation Nr: 1735320	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include keratoconus and cataracts. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963. 

This matter comes before the Board of Veterans' Appeals on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was originally certified by the agency of original jurisdiction (AOJ) in Waco, Texas.

This claim was already before the Board in May 2015; at that time, it was remanded for further development.  After the AOJ completed, or attempted to complete, the development found in the remand directives, it again denied the Veteran's claim in August 2015.  Subsequently, in order to assist the Veteran substantiate his AOJ-denied claim, the Board obtained the opinion of an ophthalmologist from the Veterans Health Administration (VHA) in December 2016.  The Veteran has been provided a copy of the opinion obtained with additional opportunity to present evidence and/or argument in support of his appeal.  Now that all possible, relevant medical opinions have been rendered, the Board is prepared to deliver the decision found below.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In 1969, six years after discharge from Army service, the Veteran was diagnosed with keratoconus, and the preponderance of the evidence is against a finding that keratoconus first manifested in service or is otherwise related to service.

2. The Veteran's keratoconus and/or cataracts were not aggravated by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disability, claimed as keratoconus and/or cataracts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify for this service-connection claim was satisfied with a letter in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Thus, the Veteran received all required notice for this bilateral eye disability claim, such that there is no error in the content or timing of VCAA notice.  Additionally, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With respect to the duty to assist, the AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding and available evidence that is relevant to the bilateral eye disability claim being decided herein.  

The Veteran was afforded a VA C&P examination in May 2010.  Additionally, a VHA report was completed by a medical specialist (ophthalmologist) in December 2016.  There is no need for a more contemporaneous VA examination, because the evidence does not indicate that there has been a material change in the Veteran's disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95.  The Board finds the latest ophthalmologist's examination adequate as it was conducted upon a review of the claims file, and it addressed the Veteran's symptoms as they relate to this bilateral eye disability claim.  

With regard to the May 2015 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, the AOJ scheduled the Veteran for another VA examination.  The Veteran canceled the July 2015 VA examination appointment; therefore, the Board must deliver this decision without the additional information that appointment could have provided.  See 38 C.F.R. § 3.655 (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record). 

Moreover, for the bilateral eye disability issue on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is, therefore, satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of the bilateral eye disability issue on appeal.  


II. Service Connection

In general, a direct service connection claim may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Service connection on a secondary basis is warranted when it is shown that a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen, 7 Vet. App. at 448.

The Board must assess the credibility and weight of evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Analysis

The Veteran seeks direct service connection for his bilateral eye disability, to include keratoconus and/or cataracts.  In the alternative, the Veteran seeks secondary service connection for the claimed effect(s) his service-connected diabetes mellitus, type II, has on his bilateral eye disability.

The Board notes that the Veteran has been diagnosed with keratoconus, cataracts, and diabetes mellitus, type II.  Consequently, the first element of a service-connection claim, current disability, is present.  The Board, therefore, can move on to consideration of the second element, in-service incurrence and/or aggravation of the disability.  See Holton, 557 F.3d at 1366.

In his August 2012 VA Form 9, the Veteran did not request a hearing before the Board; therefore, the undersigned veterans' law judge (VLJ) has not received direct testimony from the Veteran.  Among the few, succinct written averments made by the Veteran during the course of this appeal, his August 2012 Appeal to Board of Veterans' Appeals is the most noteworthy.  Therein, the Veteran comments on a progress note made by the D. County Hospital District in May 1976.  In that note, Dr. M. cited to a definitive diagnosis for keratoconus in 1969.  

The Board does not have the 1969 medical report and/or diagnosis for keratoconus before it.  Based on the 1976 medical note, and resolving reasonable doubt in favor of the Veteran, the Board now finds that the Veteran had a positive diagnosis for keratoconus in 1969.   See 38 U.S.C.A. § 5107(b).  However, this positive diagnosis was six years after the Veteran's active duty service.  

The Board acknowledges the medical conclusions offered by the Veteran in the August 2012 VA Form 9.  The Veteran is certainly competent to provide evidence on the subjective symptoms he has endured during the course of his disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  In this case, however, the Veteran is not competent to provide evidence on the diagnosis or etiology of his eye-related disabilities.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); see also Jandreau v. Nicholson, 492 F.3d 1372, 1733 n.4 (Fed Cir. 2007).  Because the Veteran is not competent to identify the particular diagnosis, onset or etiology of an eye disorder, the Board must afford more weight to medical opinions on the topic. 

Despite a positive diagnosis in 1969, the Veteran's service treatment records (STRs) are silent regarding keratoconus and/or cataracts.  In fact, until the Veteran's separation examination in September 1963, there was no "eye trouble" expressed by the Veteran in his STRs.  In September 1963, the Veteran was prescribed glasses for far-sightedness; but, again, keratoconus was not noted at that time.  As such there was a six-year window between the Veteran's separation from service and the diagnosis of the keratoconus disability he currently endures.

During the appeal period, the Veteran was provided a VA examination in May 2010.  Bilateral keratoconus and cataracts were noted at the conclusion of this examination.  The VA provider opined that the Veteran's keratoconus "is not connected to, or caused by, wearing glasses during military service . . ..  It is a bilateral progressive corneal condition not exacerbated or caused by glasses wear." 

The May 2015 Board remand was intended to address a deficiency in this June 2010 VA examination.  Specifically, the Board wanted a medical provider to address whether any current eye disability held by the Veteran began in service, was caused by service, or was otherwise related to service.  

As revealed earlier in this opinion, the Veteran was not available for the July 2015 VA examination that was intended to resolve the deficiency identified in the May 2015 Board remand directives.  Without the benefit of a VA examination report, the AOJ provided the Veteran an August 2015 Supplemental Statement of the Case (SSOC) and returned the claim to the Board for further consideration.  Instead of ruling on the evidence before it, pursuant to 38 C.F.R. § 3.655, the Board requested the opinion of a medical specialist (ophthalmologist) in December 2016.

After reviewing the Veteran's service treatment and medical treatment (VA and non-VA) records, a Chief of Ophthalmology first described keratoconus as a non-inflammatory thinning of the cornea, the etiology of which remained complex and included environmental factors as well as underlying genetic susceptibility.  The examiner reviewed eye examinations conducted in October 1960, August 1963 and September 1963 which, while showing visual deficits due to mild hyperopia and mild astigmatism, did not reflect any findings of keratoconus or corneal ectasia.  When reviewing this evidence in light of the reported history of keratoconus onset in "1963," the Chief of Ophthalmology found as follows:

There is not sufficient documentation in the records available for review to determine whether or not the 9/16/63 visual complaints ('difficult to see,' 'eyes get tired') or diagnoses of hyperopic astigmatism and spastic accommodation during the patient's service were related to keratoconus first manifested.  Nor is there sufficient evidence in the record to determine when the patient's keratoconus first manifested.  There is no evidence in the available records suggesting that the patient's keratoconus was directly related to or exacerbated by his service.

This conclusion was reached after consideration of medical publications on keratoconus.

As for the Veteran's claim to secondary service-connection for diabetes mellitus, type II, the Board focuses on the May 2010 VA examination report.  There, the VA provider opined, "(Veteran) has no diabetic retinopathy in either eyes and right / left eye cataracts . . .."  This conclusion was expressed after the provider had reviewed the Veteran's claims file in detail.

After receiving the above competent medical conclusions about the Veteran's current bilateral eye disabilities, the Board concludes that the preponderance of the evidence weighs against his direct and secondary service-connection claims.  In December 2016, an ophthalmologist delivered a negative conclusion on the second element of a direct service-connection claim, in-service incurrence and/or aggravation.  Holton, 557 F.3d at 1366.   The May 2010 VA provider concluded that the Veteran's keratoconus and cataracts were not affected by his service- connected diabetes mellitus, type II; therefore, a secondary service-connection claim is not viable.  See Allen, 7 Vet. App. 429.

In so finding, the Board recognizes the 1976 medical report referencing a history of keratoconus since 1963.  This reported history has some probative value in demonstrating the onset of keratoconus prior to diagnosis and closer in time to service.  However, this is a very imprecise history which does not directly establish the onset of keratoconus between October 1960 to October 1963.  Additionally, as the underlying factual basis for this reference is unknown, the Board cannot rule out that the reference to 1963 is accurate or inaccurate.  The Veteran's own recollections, while holding some probative value, are similarly imprecise.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995) (describing a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, as attenuated and inherently unreliable).  It is clear to the Board that the 1976 report is recording a history as told by the Veteran rather than actual diagnosing the onset of keratoconus.  See generally LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence.'") 

By contrast, the VHA ophthalmologist reviewed this reported history against the lay and medical findings recorded in service.  The medical examiners in service did not make any findings of keratoconus, and the VHA ophthalmologist found no evidence of the manifestation of keratoconus.  The lay report of visual difficulties in service, in the context of being diagnosed with hyperopic astigmatism and spastic accommodation, were considered.  Overall, the Board places greater probative value to the opinion of the VHA ophthalmologist rather than the reported history of the onset of keratoconus in "1963" first recorded approximately 13 years after service discharge.  The Board also notes that refractive error found in service is not subject to service connection, see 38 C.F.R. §§ 38 C.F.R. §§ 3.303(c) and 4.9, and the claim cannot be granted on the basis of continuity alone as the Veteran is not diagnosed with an eye disability which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The preponderance of the competent evidence, concerning etiology and aggravation, weighs against the Veteran's direct and secondary service-connection claims for his bilateral eye disability.  As the evidence is not roughly in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App at 53.


ORDER

Entitlement to service connection for a bilateral eye disability, to include keratoconus and cataracts, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


